Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings submitted by the applicant on 09/16/2019 have been reviewed and accepted by the examiner. 
Response to Arguments
Regarding the applicants arguments on page 8-12 directed at the rejection of claim 10 under 35 U.S.C. 102, the examiner respectfully agrees in part and enters Wu et al. (US 20180262891 A1) teaches Wu teaches a secured compartment including a locking mechanism in communication with the intermediary control device, wherein the secured compartment stores an item, (0011; 0013; a door for a secure area with a locking mechanism; storing items such as vending machine items)
receive, from the client device, the request, wherein the request is associated with functionality of the application software and corresponds to a transaction associated with the item within the secured compartment; (0011; 0013; 0029; 0037; 0039; application on the mobile device of the user for requesting access to content, including a vending machine transaction using the application to receive an item from the vending machine)
wherein the unlocking of the locking mechanism grants access to the secured compartment for retrieval of the item; (0011; 0013; 0029; 0037; 0039; unlocking mechanism to unlock a lock in order to provide access to an item including an item from a vending machine)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ives to include explicitly disclose the process of locking and unlocking with regards to an item stored in the secured area as is taught by Wu
The suggestion/motivation for doing so is to be able to mediate transactions governing access to secured content


	
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14-15, 18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ives-Halperin et al. (US 20190073845 A1) hereinafter Ives, in view of Wu et al. (US 20180262891 A1)

 	Regarding claim 10, Ives teaches a system ([0067] resource access-facilitating interaction system) for controlling a processing of a request from a client device based on a proximity of the client device to an intermediary control device, ([0011; 0183; 0238] controlling access to the secured system based on the users proximity to a gate, door, geofence perimeter) the system comprising:
 the intermediary control device, (0272; client agent/point/register device) the intermediary control device including a memory and a processor, (0079; device which includes a processor) wherein (0425; instructions executed by machine such as software code) and wherein the processor is configured to execute the first instructions to run application software; (0079; 0272; 0281; 0425; the client agent storing instructions, and can send the instructions, and a processor for executing instructions)
a beacon device ([0005] transceiver of the client agent device) in communication with the intermediary control device, (being part of the device and communicates with the processor) wherein the beacon device transmits a signal configured for receipt by the client device; ([0004-0005; 0011; 0267] the Bluetooth interface of the client agent/other device (equivalent to beacon device) communicate with user device (equivalent to client device), and [0011] using Bluetooth beacon communication via the transceiver, which is part of the intermediary control device;)
 	and a secured compartment (secured room/facility/location) including a locking mechanism (door lock/turnstile) in communication with the intermediary control device, (0355; items from a vendor) ([0077; 0242] locking door, gate, turnstile, securing a resource (equivalent to compartment) which are controlled using the client agent device)
wherein the processor of the intermediary control device is configured to execute the second instructions to: 
receive, from the beacon device, (receiving by the processor of the client agent device, from the transceiver of the client agent device) proximity data (location/proximity data) indicative of the proximity (proximity and location information) of the client device (user device) to the intermediary control device (client agent device), (0011; 0019; 0203; 0239-0244; receiving by the processor of the client agent device via the client agent device transceiver location/proximity information of the client device)
wherein the proximity data is generated responsive to the signal transmitted from the beacon device; (The examiner respectfully points to 0011; of Ives which teaches Bluetooth Beacon technology, which uses these beacons to continuously send out a low-energy signal and used for location technology and proximity marketing; 0324; the client agent device sends out signals to the user device which in response transmits location information which is used to identify the user devices location)
receive, from the client device (user device), the request, (access request), wherein the request (access request) is associated with functionality (granting access to secure resource) of the application software (0226-0230; receiving by the client device a request from the user device, where the request provides specific information, and receives in return to the request specific information used for gaining access to a secure resource using specific software functionality of the client and user devices see 0083; 0139-0143; 0416; software application) and corresponds to a transaction (requesting access) associated within the secured compartment (locked room/facility/location/area); (0071; 0077; 0082-0083; 0171; 0180-0184; verifying the access code and constraints such as proximity data, and determining to grant access to the secured resource based on the software application process and negotiation between the client and user device) 
 verify, based on the proximity data, whether the proximity of the client device to the intermediary control device meets a threshold range; (0004; 0011; 0082-0083; 0183; 0238; 0302; verifying that the user device is within a threshold distance of a location, door, turnstile, or geofence, which is part of the client agent/register/point device which is used to secure a resource; [0011; 0183; 0238] controlling access to the secured system based on the users proximity to a facility, gate, door, geofence perimeter) the
responsive to verifying that the proximity of the client to the intermediary control device meets the threshold range, (see mapping above for verifying location) process the request using the application software (0083; software application) including by transmitting, to the secured compartment, (providing to the processor of the client agent device) a command configured to unlock (unlocking) the locking mechanism of the secured compartment, ([0070-0075; 0082-0083; 0180-0183; 0239-0242; processing the request and granting access through the client agent device, to the secured resource, by unlocking the turnstile/door, which is operated by the processor of the client agent device)
(0082; 00181-0182; unlocking the secured area, where the secured resource is stored)
and responsive to processing the request, transmit, to the client device, a response indicating the processing of the request (0176; 0181; when the access is granted, displaying a message indicating that access is granted (at the user device))
Ives does not fully teach a secured compartment including a locking mechanism in communication with the intermediary control device, wherein the secured compartment stores an item, receive, from the client device, the request, wherein the request is associated with functionality of the application software and corresponds to a transaction associated with the item within the secured compartment; wherein the unlocking of the locking mechanism grants access to the secured compartment for retrieval of the item.
In an analogous art Wu teaches a secured compartment including a locking mechanism in communication with the intermediary control device, wherein the secured compartment stores an item, (0011; 0013; a door for a secure area with a locking mechanism; storing items such as vending machine items)
receive, from the client device, the request, wherein the request is associated with functionality of the application software and corresponds to a transaction associated with the item within the secured compartment; (0011; 0013; 0029; 0037; 0039; application on the mobile device of the user for requesting access to content, including a vending machine transaction using the application to receive an item from the vending machine)
wherein the unlocking of the locking mechanism grants access to the secured compartment for retrieval of the item; (0011; 0013; 0029; 0037; 0039; unlocking mechanism to unlock a lock in order to provide access to an item including an item from a vending machine)

The suggestion/motivation for doing so is to be able to mediate transactions governing access to secured content

Regarding claim 11, Ives in view of Wu teach the system of claim 10, and is disclosed above, Ives further teaches wherein the second instructions include instructions to: responsive to verifying that the proximity of the client device to the intermediary control device does not meet the threshold range, deny the request; and transmit, to the client device, a response indicating the denial of the request (0071; 0297-0299; when the code is not valid, or the access constraints are not met; that is the user device did not meet the requirements such as a threshold distance from agent device, the system denies the resource access to the user of the device; 0176; 0181; 0279; when the access is granted/denied displaying a message indicating that access is granted/denied (at the user device))

Regarding claim 12, Ives in view of Wu teach the system of claim 10, and is disclosed above, Ives further teaches wherein the secured compartment includes one or more sensors, wherein the second instructions include instructions to: ([0179-0185; The gate or physical access device (equivalent to secured compartment) includes sensors for detecting device at a specific location)
determine, based on sensor data received from the one or more sensors of the secured compartment, that a person has approached the secured compartment; ([0179-0185; The gate or physical access device (equivalent to secured compartment) includes sensors for detecting device at a specific location, and has approached the physical access device to enter an access code)
 and transmit a second command to the beacon device, wherein the second command is configured to cause the beacon device to transmit the signal to the client device ([0004-0005; 0011; 0267] the Bluetooth interface of the client agent/other device (equivalent to beacon device) communicate with user device (equivalent to client device), and [0011] using Bluetooth beacon communication via the transceiver, which is part of the intermediary control device;)

Regarding claim 14, Ives in view of Wu teach the system of claim 10, and is disclosed above, Ives further teaches wherein the signal is transmitted from the beacon device (client agent device transceiver) to the client device (user device) responsive to the receipt of the request, (signals and communication from the user device) from the client device, at the intermediary control device (client agent device) ([0011; 0016-0017; 0071; 0267; 0269-0272] the client agent device transmits and receives information from the user device, and in response to the user device sending signals to the client agent device, the client agent device transceiver transmits information back to the user device)

Regarding claim 15, the claim inherits the same rejection as claim 10 above for reciting similar limitations, Ives further teaches and monitoring the access to the secured compartment while the locking mechanism remains unlocked; ([0181] the physical access control device changes state from a locked to unlocked mode, and waits for an event (turnstile movement, door opening etc) to be detected and locks after the event; 0242; where the access point of the secured resource is monitored via video feed (equivalent to monitoring); since it monitors the access point all the time, then it is monitored when the physical access control device is in the unlocked mode)

Regarding claim 18, Ives in view of Wu teach the system of claim 15, and is disclosed above, Ives further teaches wherein the second instructions include instructions to: terminate the access to the secured compartment (locking) responsive to a determination that a time period (predefined period of time) available for the access to the secured compartment has elapsed ([0181] the locking mechanism stays in the unlocked mode for a predefined period of time and then locking)
	


transmit the response indicating the processing of the request to the client device ([0279] transmitting a response to the user device indicating that access is granted or denied)

Regarding claim 21, the claim inherits the same rejection as claim 14 above for reciting similar limitations.

Regarding claim 22, Ives in view of Wu teach the system of claim 21, and is disclosed above, Ives further teaches wherein the second instructions to process the request using the application software include instructions to:
 process the request (determine to grant access) responsive to a verification, based on the response to the signal, that the proximity of the client device to the intermediary control device meets a threshold range(0004; 0011; 0082-0083; 0183; 0238; 0302; verifying that the user device is within a threshold distance of a location, door, turnstile, or geofence, which is part of the client agent/register/point device which is used to secure a resource; [0011; 0183; 0238] controlling access to the secured system based on the users proximity to a facility, gate, door, geofence perimeter; ([0070-0075; 0082; 0180-0183; 0239-0242; processing the request and granting access through the client agent device, to the secured resource, by unlocking the turnstile/door, which is operated by the processor of the client agent device)



Claims 13, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ives-Halperin et al. (US 20190073845 A1) hereinafter Ives, in view of Wu et al. (US 20180262891 A1) in view of Hall (US 20190172331 A1)

Regarding claim 13, Ives in view of Wu teach the system of claim 10, and is disclosed above, in view of Wu do not explicitly teach wherein the second instructions include instructions to: terminate the access to the secured compartment responsive to a determination, based on second proximity data received from the beacon device, that the client device is no longer in proximity to the intermediary control device.  
	In an analogous art Hall teaches wherein the second instructions include instructions to: terminate the access to the secured compartment responsive to a determination, based on second proximity data received from the beacon device, that the client device is no longer in proximity to the intermediary control device (no longer inside the container) (0070-0071; 0079; 0082-0083; 0090-0091; once the user exits the container/warehouse and sensor presence information no longer indicates the user is inside the container)
It would have been obvious to one of ordinary skills in the art prior to the effective filing date of the application to modify the teachings of Ives in view of Wu to include locking the container when the user is no longer within the container
The suggestion/motivation for doing so is to be able to better track inventory [0003]

Regarding claim 16, Ives in view of Wu teach the system of claim 15, and is disclosed above, Ives in view of Wu do not explicitly teach wherein the secured compartment includes one or more sensors, wherein the second instructions to monitor the access to the secured compartment while the locking mechanism remains unlocked include instructions to: 
receive sensor data from the one or more sensors of the secured compartment; 
and responsive to the unlocking of the locking mechanism, 
monitor the access to the secured compartment based on the sensor data.  
In an analogous art Hall teaches wherein the secured compartment includes one or more sensors, wherein the second instructions to monitor the access to the secured compartment while the locking (secured container, and a computer running different systems such as the inventory tracking and access control systems (equivalent to instructions))
receive sensor data (sensor reading) from the one or more sensors (plurality of sensors) of the secured compartment;(secured container) ([0036] receiving sensor data from the door of the container)
and responsive to the unlocking of the locking mechanism, (when the door is unlocked) monitor the access to the secured compartment based on the sensor data ([0061] monitor the presence of the user inside the container, and monitor the status of the door to the container)
It would have been obvious to one of ordinary skills in the art prior to the effective filing date of the application to modify the teachings of Ives in view of Wu to include a monitoring system with sensors, that monitors a secure compartment when it is unlocked as is taught by Hall
The suggestion/motivation for doing so is to be able to better track inventory [0003]

Regarding claim 17, Ives in view of Wu in view of Hall teach the system of claim 16, and is disclosed above, Ives in view of Wu does not explicitly disclose but Hall teaches wherein the second instructions include instructions to: 
terminate the access to the secured compartment responsive to a determination, (locking the door after a user leaves and no presence is detected) based on the sensor data, (based on the sensors for the RFID tags of items in the container) that the item has been removed from within the secured compartment (0070-0071; 0079; 0082-0083; 0090-0091; once the user exits the container/warehouse the system locks the door, and sends the user a list of items removed from the container) 
It would have been obvious to one of ordinary skills in the art prior to the effective filing date of the application to modify the teachings of Ives in view of Wu to include a monitoring system with sensors, that monitors a secure compartment and end the process of accessing based on analysis of item removal


Regarding claim 19, Ives in view of Wu teach the system of claim 15, and is disclosed above, Ives in view of Wu do not explicitly teach wherein the second instructions to monitor the access to the secured compartment while the locking mechanism remains unlocked include instructions to: determine that the item has been retrieved from the secured compartment; and update a database associated with an inventory for the intermediary control device based on the retrieval of the item from the secured compartment.  
	In an analogous art Hall teaches wherein the second instructions to monitor the access to the secured compartment while the locking mechanism remains unlocked include instructions to:
 	determine that the item has been retrieved from the secured compartment; ([0070-0071] determining an item was removed from the container)
and update a database (storage on the inventory management system) associated with an inventory for the intermediary control device (inventory management system) based on the retrieval of the item from the secured compartment (0064; 0067; 0070-0071; updating at the inventory management system the inventory of the container)
It would have been obvious to one of ordinary skills in the art prior to the effective filing date of the application to modify the teachings of Ives in view of Wu to include managing inventory in the locked area as is taught by Hall
The suggestion/motivation for doing so is to be able to better track inventory [0003]

Claims 23-25, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ives-Halperin et al. (US 20190073845 A1) hereinafter Ives, in view of Wu et al. (US 20180262891 A1) and further in view of Eichenblatt (US 10255737 B1)

([0067] resource access-facilitating interaction system) for controlling a processing of a request from a client device based on a proximity of the client device to an intermediary control device, ([0011; 0183; 0238] controlling access to the secured system based on the users proximity to a gate, door, geofence perimeter) the system comprising:
 the intermediary control device, (0075; 0077; 0079; 0272; client agent/point/register device) the intermediary control device including a memory and a processor, (0077; 0079; device which includes a processor) wherein the memory stores first instructions and second instructions, (0425; instructions executed by machine such as software code) and wherein the processor is configured to execute the first instructions to run application software; (0079; 0272; 0281; 0425; the client agent storing instructions, and can send the instructions, and a processor for executing instructions)
wherein the processor of the intermediary control device is configured to execute the second instructions to: (0077; 0079; 0272; 0281; 0425; the client agent storing instructions, and can send the instructions, and a processor for executing instructions)
receive, from the client device (user device), the request, (access request)
wherein the request (access request) is associated with functionality (granting access to secure resource) of the application software (0226-0230; receiving by the client device a request from the user device, where the request provides specific information, and receives in return to the request specific information used for gaining access to a secure resource using specific software functionality of the client and user devices see 0083; 0139-0143; 0416; software application) and corresponds to a transaction (requesting access) associated with the secured compartment (locked room/facility/location/area) in communication with the intermediary control device (0075; 0077; 0272; client agent/point/register device)  (0071; 0077; 0082-0083; 0171; 0180-0184; verifying the access code and constraints such as proximity data, and determining to grant access to the secured resource based on the software application process and negotiation between the client and user device) 
associated with an item stored within a secured compartment in communication with the intermediary control device; cause a locking mechanism of a secured compartment within which the item is located to unlock for a period of time to allow access to the item.
In an analogous Wu art receive, from the client device, the request, wherein the request is associated with functionality of the application software and corresponds to a transaction associated with an item stored within a secured compartment in communication with the intermediary control device; (0011; 0013; 0029; 0037; 0039; application on the mobile device of the user for requesting access to content, including a vending machine transaction using the application to receive an item from the vending machine)
verify a near proximity of the client device to the intermediary control device; (0026; determining proximity of the user device to the locking mechanism)
and responsive to the verification of the near proximity of the client device to the intermediary control device, cause a locking mechanism of a secured compartment within which the item is located to unlock to allow access to the item. (0013; 0026; 0029; based on determining proximity providing access to an asset, item stored in cabinet, vending machine item etc)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ives to include explicitly disclose the process of locking and unlocking with regards to an item stored in the secured area as is taught by Wu
The suggestion/motivation for doing so is to be able to mediate transactions governing access to secured content
Ives in view of Wu do not explicitly disclose the underlined portion of the claim limitation; and responsive to the verification of the near proximity of the client device to the intermediary control device, cause a locking mechanism of a secured compartment within which the item is located to unlock for a period of time to allow access to the item
(Col 1 Lines 1-30; Col 6 Lines 36-60 & Col 13 Line 61[Wingdings font/0xE0]Col 14 Line 19; determining when a user is within proximity of the package door and unlocking the package door by issuing a command to the locking mechanism for a predetermined amount of time for the user to retrieve a package)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ives in view of Wu to include determining a user’s proximity to a box and unlocking the box for a predetermined amount of time for the user to retrieve an item as is taught by Eichenblatt 
The suggestion/motivation for doing so is to be able to facilitate safe keeping of packages (Background)

Regarding claim 24, Ives in view of Wu and further in view of Eichenblatt teach the system of claim 23, and is disclosed above, Ives wherein the period of time during which the secured compartment remains unlocked is based on a threshold defined for the secured compartment (0181; the system remains in locked or unlocked mode for a specific period of time (equivalent to defined threshold)) or based on sensor data received from one or more sensors of the secured compartment.  



Regarding claim 25, Ives in view of Wu and further in view of Eichenblatt teach the system of claim 23, and is disclosed above, Ives in view of Wu do not explicitly teach wherein the second instructions to cause the locking mechanism of the secured compartment within which the item is located to unlock for the period of time to allow the access to the item include instructions to:
 transmit a command configured to unlock the locking mechanism to the secured compartment, wherein the command is generated responsive to the request 
 (Col 1 Lines 1-30; Col 6 Lines 36-60 & Col 13 Line 61[Wingdings font/0xE0]Col 14 Line 19; determining when a user is within proximity of the package door and unlocking the package door for a predetermined amount of time for the user to retrieve a package)
 transmit a command configured to unlock the locking mechanism to the secured compartment, wherein the command is generated responsive to the request (Col 6 Lines 7-35; determining based on user input of a barcode etc (equivalent to the request) verifying by the input device that the user input matches the package and generating and providing a command to the locking mechanism to unlock the secured box) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Ives in view of Wu to include determining a user’s proximity to a box and unlocking the box for a predetermined amount of time for the user to retrieve an item as is taught by Eichenblatt 
The suggestion/motivation for doing so is to be able to facilitate safe keeping of packages (Background)

Regarding claim 27, Ives in view of Wu and further in view of Eichenblatt teach the system of claim 23, and is disclosed above, Ives further teaches wherein the second instructions to verify the near proximity of the client device to the intermediary control device include instructions to: 
Ives further teaches verify that a proximity of the client device (user device) to the intermediary control device (client agent device) meets a threshold based on proximity data generated by a beacon device (Bluetooth beacon used for tracking) based on a response to a signal transmitted from the beacon device to the client device (0011; 0019; 0203; 0239-0244; receiving by the processor of the client agent device via the client agent device transceiver location/proximity information of the client device; 0004; 0011; 0082-0083; 0183; 0238; 0302; verifying that the user device is within a threshold distance of a location, door, turnstile, or geofence, which is part of the client agent/register/point device which is used to secure a resource; [0011; 0183; 0238] controlling access to the secured system based on the users proximity to a facility, gate, door, geofence perimeter)

Regarding claim 28, Ives in view of Wu and further in view of Eichenblatt teach the system of claim 27, and is disclosed above Ives further teaches wherein the intermediary control device (client agent device) includes the beacon device (transceiver of the client agent device) (0019; wherein the client agent device includes a transceiver for communication)

Regarding claim 29, Ives in view of Wu and further in view of Eichenblatt teach the system of claim 27, and is disclosed above, Ives in view of Wu do not explicitly teach but Eichenblatt teaches wherein the second instructions to cause the locking mechanism of the secured compartment within which the item is located to unlock for the period of time to allow the access to the item include instructions to: (Col 1 Lines 1-30; Col 6 Lines 36-60 & Col 13 Line 61[Wingdings font/0xE0]Col 14 Line 19; determining when a user is within proximity of the package door and unlocking the package door for a predetermined amount of time for the user to retrieve a package)
 cause the beacon device (Fig 1; transceivers) to transmit a command configured to unlock the locking mechanism (Fig 1; door with locking mechanism 4) to the secured compartment (Col 1 Lines 1-30; Col 6 Lines 36-60 & Col 13 Line 61[Wingdings font/0xE0]Col 14 Line 19; determining when a user is within proximity of the package door and unlocking the package door for a predetermined amount of time for the user to retrieve a package; where the communication is operated through transceivers (equivalent to beacon device) seen in Fig 1; 4; Col 11 Line 49 [Wingdings font/0xE0] Col 12 Line 8 )

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ives-Halperin et al. (US 20190073845 A1) hereinafter Ives, in view of Wu et al. (US 20180262891 A1) in view of Eichenblatt (US 10255737 B1)  in view of Phelps et al (US 20130132307 A1)

Regarding claim 26, Ives in view of Wu and further in view of Eichenblatt teach the system of claim 23, and is disclosed above, Ives does not explicitly disclose wherein the secured compartment is one of a plurality of secured compartments in communication with the intermediary control device, wherein the instructions include instructions to: select the secured compartment from amongst the plurality of secured compartments for the processing of the request based on an indication of the item within the request
	In an analogous art Phelps teaches wherein the secured compartment is one of a plurality of secured compartments (Fig 1 plurality of secure compartments) in communication with the intermediary control device, (fig 1; charging station) wherein the instructions include instructions to: ([0050] software instructions) select the secured compartment from amongst the plurality of secured compartments for the processing of the request based on an indication of the item within the request (0007-0009; 0042-0043;identifying a first secure compartment based on the user request, and unlocking the secure compartment for storing or retrieval on an item inside the compartment)
It would have been obvious to one of ordinary skills in the art prior to the effective filing date of the application to modify the teachings of Ives in view of Wu and further in view of Eichenblatt to include opening one of a plurality of compartments in response to the user request for retrieving/storing an item inside the compartment as is taught by Phelps
The suggestion/motivation for doing so is to better secure resources [0004-0006].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davis US 20070035381 A1: [0032] Referring now to FIG. 2, an exemplary reader 112 will be described in accordance with embodiments of the present invention. The reader 112 comprises a controller 204, an RF send/receive unit 208 including an RF antenna 212 and an RF Modulation/Demodulation Unit (MDU) 216, a memory 220, an input/output (I/O) Unit 224 to communicate with the control panel 104 via interface 124 (either directly or through the hub 108) and 
Hirose US 20100290069 A1: [0030] A door opening/closing control unit 154 to detect door opening/closing can detect opening/closing of the door of the lockable paper discharge tray 158 and also control opening/closing of the door. Opening/closing of the door may be configured as a mechanical type such as a micro-switch or an electric type using a magnetic switch or the like. A paper detection unit 155 detects the presence/absence of paper in the discharge unit 150 and also checks whether the number of sheets of printed paper exceeds the maximum number of stackable sheets. The paper discharge tray 156 performs control of the door opening/closing state, state monitoring of the locked state, and presence/absence of paper via the lock control unit 153, the door opening/closing control unit 154, and the paper detection unit 155. A paper discharge tray management unit 159 manages to which of the lockable paper discharge trays 158 each user outputs confidential documents to use.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451